Case 4:18-cv-03914 Document 1-1 Filed in TXSD on 10/18/18 Page 1 of 2

CERTIFICATION PURSUANT TO
THE FEDERAL SECURITIES LAWS

l, the undersigned Stephen McGrath, certify that:

l. Ihave reviewed the complaint, and have authorized its filing and/or the filing of a
Lead Plaintiff motion on my behalf.

2. l did not purchase the securities that are the subject of this action at the direction of
counsel or in order to participate in any action arising under the federal securities laws.

3. l Want to serve as a lead plaintiff and representative party on behalf of the class,
including providing testimony at deposition and trial. l fully understand the duties and
responsibilities of the lead plaintiff under the Private Securities Litigation Reform Act, including
the selection and retention of counsel and overseeing the prosecution of the action for the class.

Attached hereto as Schedule A is a complete listing of all my Applied Optoelectronics, Inc.
securities (NASDAQ: AAOI) transactions during the Class Period.

5. l have not served as a representative party on behalf of a class under this title during
the last three years.

6. l Will not accept any payment for serving as a representative party on behalf of the
class beyond my pro rata share of any recovery, except such reasonable costs and expenses directly
relating to the representation of the Class, as ordered or approved by the Court.

l declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

0¢\4 t g” - 6 j
Dated: October _, 2018 Smph;n J. McGrath (oct4, 2018)

Stephen McGrath

 

Case 4:18-cv-03914 Document 1-1 Filed in TXSD on 10/18/18 Page 2 of 2

SCHEDULE A

Class Period Transactions of Stephen McGrath in Applied Optoelectronics, Inc. securities
(NASDAQ: AAOI).
Transaction Date Shares Price Per Share

Purchase 8/3 0/201 8 15 $42 . 54

